”. da

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix-Travail-Patrie Peace-Work-Fatherland

MINISTE S FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE

SECRETARIAT GENERAL SECRETARIA] ERAL

DIRECTION D:

FORETS DEPARTMENT OF FORESTRY

Yaoundé, le O6 JA PAIE

n ri,
CAHIER DE CHARGES N°

RELATIF À L’EXPLOITATION DE LA CONCESSION FORESTIERE
CONSTITUEE DE L'UFA 11 001

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995
fixant les modalités d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du
25 mai 2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de
la mise en oeuvre des plans d'aménagement des forêts de production du domaine
forestier permanent, Le présent cahier des charges fixe les clauses d'exploitation de la
concession forestière constituée de l'Unité Forestière d'Aménagement 11 001 attribuée à
la Société SIENCAM ENTERPRISE. BP. 5969 Douala.

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le
concessionnaire.

Les clauses particulières concernent les charges financières et indiquent les
obligations du concessionnaire en matière de transformation des bois, et celles liées au
cahier des charges spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1”: La concession forestière concernée est située dans la Région du Sud Ouest,
Département de la Manyu, Arrondissement de Eyumojock. Sa description est celle
contenue dans le décret portant attribution de la Concession Forestière constituée de
l'UFA 11 001 à la Société Transformation Reef Cameroun. Elle est reprise en annexe1 du

présent cahier des charges.

Article 2.- : L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des
produits forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois
mort et la récolte du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d'exploitabilité à appliquer lors de l'exploitation de cette
concession, sous réserve de toutes modifications ultérieures du plan d'aménagement

YCC/MINFOF/SG/DF du 8 JAN 20

Generated by CamScanner
approuvé par l'administration en charge des forêts, sont contenus dans le tableau ci-

après :
Code _ [Nom commercial [Nom scientifique {Nom local Dmé/adin,
1101 JAcajou à grandes folioles [Khaya grandifoliola Ho mangona / Dain 80
1102 |Acajou blanc Khaya anthotheca |Mangona 80
1103 |Acajou de bassam Khaya ivorensis Ngollon $0
1105 |Ayous / Obeche |Triplochyton scleroxylon n Samba / Ayous 90
1106  |Azobé Lophira alata Okoga / Bongossi 80
1107 |Bété Mansonia altissima Nkoul / Nkul 60
1108 |Bossé clair Guarea cedrata Ebegbbemva 80
1109 |Bossé foncé Guarea thompsonit Mbollon 90
1208  |Bubinga rose Guibourtia tesmanii Essingang 80
1110  |Dibétou Lovoa trichilioides Bibolo 90
1115 |Framiré Terminalia ivorensis Lidia 60
1111 |Doussié blanc 4£elia pachyloba Mbanga afum 80 |
1116 [Iroko Milicia excelsa Abang 100
1670 |Izombé Testulea gabonensis Azombé 80
1117 [Kossipo Entandrophragma candollei LAtom assié 110
1119 [Makoré/Douka Tieghemella africana Nom adjap élang 60
1120 [Moabi Baillomella toxisperma Adjap 100
1340  |Odouma Gossweilerodendron joveri Nom Sidong / Oduma 100
1341 |Okan JOicodiscus gabonensis Adum 80
1121 |Okoumé lAucoumea Klaineana Okoumé 80
1207 |BubingaE Guibourtia ehie Ovengkol 80
1345 |Padouk rouge Pterucarpus soyauxii Mbel 50
1344 |Padouk blanc Pterocarpus mildbracdit Mbel afum 60
1123 [Sipo Entandrophragma utile Asseng Assié 80
1346 Î|Tali Erythropleum orense Elon 70
1905 |Tali Yaoundé Erythropleum suaveolens Elon Yaoundé / Ganda 50
1347  |Tchitola / Dibamba Oxystigma oxyphyllum Tchitola dibamba 60
1124  [Tiama Entandrophragma angolense Ebéba 80
1125 |Tiama Congo Entandrophragma congoense Ebéba Congo so
1348 |Tola Fu Sidong 100
1126 |[Wengé Millettia barteri Kakoa avié 50
1301 |Aïélé / Abel Canarium schveinfurthii Abel 60
1304 |Alep Desbordesia glaucescens Omang 50
1474  |Alumbi Vulbernardia seretii Ekop blanc / Man ékop 50
1305 |Andoung brun Monopetalanthus microphyllus  |Ekop mayo / Ngang 60
1306 |Andoung rose Monopetalanths letestui Ekop B / Ekop mayo 60

1

ne

Generated by CamScanner

ARRET

Code : [Nom commercial ; Nom scientifique Nom 1 | Dmeaim
1307 |Angucuk Ongokea gore Angueuk 50
1202 JAningréR \Aningeria robusta Abam fusil à poils 60
1493 Anzem Copaifera religiosa Nom essingang 60
1203 {Avodiré Turreaenthus africanus Assama 60
1527 JAwoura Paraberlinia bifoliolata Ekop béli 60
1309 |Bodioa LAnopyxis klaineana INoudougou 50
1205 [Bongo H (Olon) Fagara heitzii Olon 60
1310 [Dabéma Piptadeniastrum africanum Atui 80
1564  |Ebiara Yaoundé Berlinia grandiflora Abem yoko 50
1314 |Ekaba Tetraberlinia bifoliolata Ekop ribi 60
1317 |Etimoé Copaifera mildbraedii Nom paka / Nom Essigang 60
1209 |Eyong Eribroma oblongum Eyong 50
1320 |Fraké/ Limba Terminalia superba Limba / Akom 60
1322 |Gombé Didelotia letouzeyi Ekop ngombé 60
1689 ten à feuilles Anthonotha fragrans JAkung élé évélé 60
1690 É  … à feuilles Anthonotha ferruginea Akung élé 60
1326 |Koto Pierygota macrocarpa Efok ayous grandes feuilles 60
1331 JLimbali Gilbertiodendron dewevrei Ekobem feuilles rouges 60
1210 JLonghi Gambeya africana Abam nyabessan 60
1212  |Lotofa / Nkanang Sterculia rhinopetala Nkanang 50
1332 |Mambodé Detarium macrocarpum JAmouk 50
1318 |Eyek Pachyelasma tessmannii Eyck 50
1213 [Movingui Distemonanthus benthamianus [Even 60
1335 [Naga Brachystegia cynometrioides Ekop naga 60
1336 [Naga parallèle Brachystegia mildbreadii Ekop évène 60
1337 [Nganga Cynometra hankei Ekop nganga / Okomlo 60
1920  [Niangon Heritiera utilis Niangon 50
1338 [Niové Staudtia kamerunensis M’bonda 50
1339 |Oboto Mammea africana JAbotzok 60
1343 |Osanga Pteleopsis hylodendron Sikong 50
1349 |Zingana Microberlinia bisulcata Amuk / Zingana / Alen élé 80
1301 |Abalé : Petersianthus macrocarpus Abing 50
1402 |Abam à poils rouges Gambeya beguei Abam à poils rouges 50
1419  |Abam vrai Gambeya lacourtiana Abam vrai 50
1304 |Alep Desbordesia glaucescens Omang 50
1310 |Ako A LAntiaris africana Aloa tol 60
1458 |Akodiakédé Prerygota beguaertii Efok ayous petites feuilles 60
1480 |Andok Hrvingia gabonensis Boubwé / Mbouboui 50

>

Generated by CamScanner

pee

Code Nom commercial …

1482 |Andok ngoë

1485  Angelin

1201 |Aningré A

1512 |Assila omang

1204 JBahia

1308  |Bilinga

1548 pres / Cordia

1550 |Crabwood d'Afrique

1551 |Crabwood de montagne

1554 DianaT

1555 [Diana parallèle |

1312 |Difou |

1556 [Divida |

1313 |Ebiara Edéa

1593  |Ekop GH

1596  [Ekopiéké

1604 |Ekoptani

1316 |Emien Alsionia boonei

1639 |Esson Siemonocoleus micranthus

1836 |Nsot zoa Aigeli rifolia

1342 [OzanbiliK Anrrocarvon Klaireanum

1321 |F romager / Ceiba Ceiba pentanära

1323 }lantandza l4Ïbizia ferruginea

1324 Jomba Pyenanthus angolensis

1683 |Kapokier/Bombax Bombax buonopozense

1328 jLanda Ervthroxylum mannii

1329 f[Lati Amphimas ferrugineus

1330 |Lati parallèle Amphimas pterocarpoides

1631 |Esseng/Lo Parkia bicolor

1724 |Miama Calpocalyx heitzii |

1859 [Ohia ÎCettis mildbraedit i
1311  |DianaZ Celtis senkeiri |
1883 |JOuochi HHibisia zygia

1885 |Ovoga Poga oleosa

1214 |Ozigo Dacryodes buetneri

1402 |Abam à poils rouges Gambeya beguei

1408  |Abam Evele Gambeya perpulchra Abam Î 50 |
1437  JAbura Afirragyna stipulosa Elolom | 60
1303 Ako W Antiaris wchwitchii Aloa | se |

8

Generated-bÿ/CamScanner
Code {Nom commercial Nom scientifique -}Nom 1664! A 1 Dneaën |
1452 JAkela à fleurs rouges P'ausiny alia talbotii _JAkela à fleurs rouges 50
1476 |Amvout [frichoseypha acuminata Abut / Ekong __| 50
1481  JAndok Mouloundou rvingia wombolu Andok Mouloundou | 50
1483 |Andok osoé Jrvingia excelsa Andok 0506 En 50
1495 }Asila koufani / Kioro Asila koufani 50
1549  |Coula Coula edulis Ewomé 50
1552 |Dambala Discogtypremna calomeura —— ÎDambala | 50
1598 |Ekop naga akolodo Brachystegia eurycoma Ekop naga akolodo 70
1576  |Efok afum / Poré poré Srerculia tragacantha Efok akum 50
fi 578 |Efok ayous nkol Srerculia mildbracdii Efok ayous nkol 50
1587 |Ekong/Amvout Trichoscypha arborea JAmvout 50
1600 a grandes pie africana Hs grandes 60
1635 |Essesang Ricinodendron heudelotii Essesang 50
1651 |Evoula/Evino Vitex grandifolia Evoula 50
1327 Kumbi Lannea welwiüschii Ekoa 50
1728 |Moambé jaune Enantia chlorantha Mfo 50
1334 |Mutondo _JFuntumia elastica INdamba 50
1868 |Omang bikodok Maranthes gabonensis Omang bikodok 50
1325  [Kondroti Rodognaphalon brevicuspe Ovounga 50
1895 |Ozouga Sacoglouis gabonensis Bidou 60
1449  |Akak Duboscia macrocarpa Akak 50
1462  |Akpa Tetrapleura tetraptera Akpa 50
1498 Éener d Dacryodes igaganga JAssa mingoung 50
1517 JAtom Dacryodes macrophylla Atom 50
1577 |Efok ahié Cola lateritia Efok ahié 50
1632 |Essak/ Alow kouaka L4lbizia glaberrima Essak / Sélé 50
1680 |Kanda grandes feuilles Beilschmiedia anacardioides Kanda grandes feuilles 50
1729 |Moka ce culuthyrsus Moka 50
1423 |Abem osoé Berlinia auriculata Abem osoé 50
1215 |Paorosa Siwarzia fistuloides Nom nsas 50
1710 [Mbélé Kuniou gucreensis Mbélé 50
1649  |Evoula nkol Vitex thyrsiflora Evoula nkol 50
1687 |Kekelé Holopielea gramdis Avep élé 60
1413  |Abam Littoral Berlinia craibiana 50
1113 |Doussié Sanaga lAfcelia Africana Mbanga Sanaga | 80
1344  [Padouk blanc Pierocarpus mildbraedii Mbel afum 60
Ces diamètres sont pris à 1,30 m du sol ou immédiatement au-dessus des
contreforts.

AT

æ

Generated by CamScanner

—__—

Article 4 : Les essences ci-après sont interdites de l'exploitation. Il s'agit de :

1112  |Doussié rouge Afcelia bipindensis Mbanga

1206 |Bubinga rouge Guibourtia demeusei Oveng ossé |
1305 |Andoung brun Monopotelanthus microphytus Ekop mayo |
1333  [Mukulungu Autranella congolensis Adjap élang

1409 [Abam fruit jaune Gambeya gigantea Abam fruit jaune

1870  |Onzabili M lAntrocaryon micrasler JAngongui

1665 |Faro mezili Daniellia Kainei INsou mezili

1349 |Zingana Microberlinia bisulcata Amuk

Article 5- Toute autre essence non citée dans le premier tableau et non spécifiée
«interdite à l'exploitation dans cette concession », peut être exploitée au diamètre

minimum d'exploitabilité administratif.
Article 6 .-: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est

attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux
normes en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts,

les travaux ci-après:

l'ouverture et la matérialisation des limites de la concession conformément aux
dispositions de l'arrêté 0222/A/MINEF du 25 mai 2001, susvisée:

l'ouverture et la matérialisation des limites des assiettes annuelles de coupe, en
prélude à leur exploitation ;

l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant
les tiges par classes de diamètre d'amplitude 10 cm ;

la remise du plan annuel d'opération, en vue de l'obtention du permis annuel
d'opération ;

le maintien en état de fonctionnement d'une unité de transformation des bois
extraits de la concession ou s'il n'est pas propriétaire d'une unité de
transformation, la présentation d’un contrat notarié de partenariat avec un
industriel disposant d'une capacité de transformation excédentaire, en vue de la

transformation des bois issus de la concession ;
- la production du plan de gestion quinquennal.

Article 7.-: Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement approuvé, sous réserve de toute modification ultérieure dudit plan
approuvée par l'administration en charge des forêts. Il s'agit notamment :

des diamètres d’exploitabilité aménagement ;
le non abattage des essences interdites à l'exploitation ;

- du parcellaire d'aménagement.

Article 8.-: (1) Le concessionnaire prépare et soumet à l'Administration chargée des
forêts pour approbation, toutes modifications et révisions du plan d'aménagement et du

plan de gestion quinquennal.
(2) Les prescriptions du plan d'aménagement, du plan de gestion

HT |
ê 5 Generated Cam Scanner
quinquennal en vigueur et des plans annuels d'opération sont considérés, à compter de
leur approbation par l'Administration chargée des Forêts, comme faisant partie des
obligations du présent cahier des charges.

Article 9.- : Le concessionnaire s'engage à

remettre, à la fin de chaque semaine, les feuillets du carnet de chantier au
Délégué Départemental de l'administration en charge des forêts (article 125 (2)
du Décret 95/531/PM du 23 août 1995) :

soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état
d'avancement des activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du
23 août 1995) ;

adresser au Ministre chargé des forêts, dans un délai d’un (1) mois après la fin
de l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l'administration chargée des forêts (article 120 du Décret 95/531/PM du 23 août
1995) ;

payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Article 10.- : Le concessionnaire s'engage à
- adopter un règlement intérieur pour interdire la chasse des espèces
complètement protégées ; interdire le transport de la viande de chasse par les
véhicules de services ; n’autoriser que les armes à feu légalement enregistrées,

interdire aux employés et à leurs familles de vendre/acheter de la viande de

chasse ; obliger tous les employés à coopérer avec les agents de

l'administration chargés du contrôle.

Construire des postes de barrière de contrôle aux points de passage obligé sur
les routes en activité dans la concession, et la fermeture des routes après

exploitation ;

Article 11.-: Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:
(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de

chantier ainsi que la date d'abattage;

{2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession, la date d'abattage

et sa marque personnelle.
(3) Tout nouveau tronçonnage de bille implique la reproduction du même

numéro de position suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris
possible d'arbres voisins.

Article 15.-: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les

AT (y 7 ou —
Generated- amScanner

croisem ité iabilité icihi
le ps . viabilité et de visibilité notamment par la signalisation du
croisement) n des dos d'âne, le dégagement de la végétation autour du

Article 16. a est autorisé à abattre tous les arbres dont l'évacuation
ne EE par le tracé des routes d'évacuation ou pour la confection

rag art. il s'agit d'arbres marchands, ils sont portés au carnet de chantier après
numérotage, mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes
afférentes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux
routes forestières.

price re Le concessionnaire est autorisé à couper tous bois légers nécessaires à
équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes

afférentes.

Article 18. Le concessionnaire est tenu d'effectuer la matérialisation des limites
artificielles de la concession et de chaque bloc quinquennal et assiette de coupe annuelle.
Les limites entre les UFE et les limites entre les assiettes annuelles de coupe sont
matérialisées par un layon de deux mètres de large où toute végétation herbacée,
arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de moins de
quinze (15) cm de diamètre sont abattus. En outre, l'exploitant est tenu de marquer à la
peinture les arbres situés sur le layon. Les limites extérieures de l'UFA larges de 5 m

doivent être ouvertes dan les mêmes conditions.

: En matière de protection de l'environnement, le concessionnaire s'engage à

Article 19.-
tes, qui sont définies dans les normes

mettre en oeuvre au minimum les mesures suivan
d'intervention en milieu forestier :

: L'emprise des routes d'évacuation, et les densités des

(1) Routes et pistes
au maximum afin d'éviter des trouées importantes dans la

routes et pistes seront réduites
forêt.
nière à ne pas changer les directions

(2) Ponts : Ils seront construits de ma
naturelles des cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,

et d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts
causés par les chutes d'arbres, notamment par une orientation adéquate lors de
l'abattage.

(4) Usage des produits de à
traitement du bois se fera sous stricte surveillance d
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de [l vage : le concessionnaire s'engage à
mettre à la disposition de son personnel, au prix coûtant, des sources de protéines autres
que la viande de chasse. Toutes les activités liées à la chasse commerciale sont interdites
dans le cadre de l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du
commerce de la viande, du transport par des véhicules de la société, et du commerce
d'armes ou de munitions. Le concessionnaire informera le personnel et appliquera un

régime disciplinaire strict à l'égard de tout agent contrevenant.

de traitement de bois : L'usage des produits toxiques de
e l'entreprise, dans le cadre des lois et

’impact sur la faune sau

l'exploitation de la concession forestière

Article 20.-: Toute infraction constatée dans
Generat y CamScanner

née miles
susvisée Sera réprimée conformément aux dispositions réglementaires en vigueur

Article 21.- Le concessionnaire déclare avoir pris connaissance de loutes les clauses 61
conditions du présent cahier des charges déclare en accepter sans réserve toutes 168
dispositions.

B - CLAUSES PARTICULIÈRES

Article 22: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances, Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les

charges financières comprennent :

CHARGE FINANCIÈRE ou TAXE Lo
La redevance forestière annuelle %
assise sur la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de

500 FCFA/ha/an = 1500 FCFAlha/an

Fixé par la Loi de Finances.
Fixé par la Loi de Finances

La taxe d'abattage
La taxe à l'exportation

Article 23: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier
des charges qui prend effet à compter de sa date de signature./-

LE TITULAIRE DE LA LE MINISTRE DES FORETS
ET DE LA FAUNE

CONCESSION FORESTIERE

FAQUE De
ZX Ÿ sueure or 0 €
se ,

$
%

LU ET APPROUVÉ

* Generated by CamScanner
